                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:20-cv-00493-MOC-DCK

 CHERI MILLER,                                            )
                                                          )
                        Plaintiff,                        )
                                                          )
 Vs.                                                      )                ORDER
                                                          )
 CHARLOTTE-MECKLENBURG SCHOOLS                            )
 BOARD OF EDUCATION,                                      )
                                                          )
                       Defendant.                         )


        THIS MATTER is before the Court on competing Motions for Summary Judgment. (Doc.

Nos. 24; 26). Having considered both Plaintiff’s and Defendant’s motions and reviewed the

pleadings, the Court grants Defendant’s motion.

          I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        This dispute comes before the Court from an appeal under the Individuals with Disabilities

Education Act (“IDEA”). During the 2018-2019 school year—the time the due process petition

(“petition”) was filed—J.M., the child seeking educational assistance, was a twelve-year-old

enrolled in the 7th grade. (Doc. No. 18-1 at 8). In 2015, J.M. had been identified as a child with

disabilities under Section 504 of the Rehabilitation Act of 1973 (“Section 504”) and has been

provided assistance accordingly. (Id. at 10).

        Petitioner C.M. has submitted eight referrals to CMS requesting that J.M. be evaluated for

special education needs under the IDEA. (Doc. No. 18-2 at 12). Pursuant to each request, an

individualized Education Plan (“IEP”) team met and conducted an Initial Referral meeting to

determine whether an evaluation for special education was needed. (Id.). The teams decided to

conduct an evaluation on four occasions, and on all of these occasions J.M. was found not eligible
                                                -1-

       Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 1 of 24
for special education. (Id.). The instant case arises from the last of these evaluations. (Id.). C.M.

attended the IEP meeting on this evaluation and participated in the meeting. (Id. at 26-29). C.M.

presented the team with a new diagnosis of Autism Spectrum Disorder with language and cognitive

impairment. (Id. at 24). At the meeting, the team conducted an evaluation of J.M. to determine

eligibility under the new diagnosis. (Id. at 16-25). The team determined evaluations were needed

in the following areas: adaptive behavior, education, speech-language, vision and hearing

screenings, observation, occupational therapy, and Autism rating scales. (Id.). C.M. consented to

these evaluations. (Id.). No additional evaluations were requested by C.M. (Id. at 26-29).

       Upon the completion of these tests, CMS convened another IEP team meeting to review

the new information. (Id. at 34). The team used numerous assessment tools and discussed J.M.’s

strengths, needs, evaluations, observations, work samples, and grades, in addition to considering

teacher and parent testimonials. (Id. at 34-36). The team determined J.M. did not meet three out of

the four requirements for having an impairment under the category of Autism. (Id. at 34). The team

also concluded that a disability did not affect J.M.’s education performance. (Id.). The team

determined J.M. did not qualify for special education services. (Id.). The team noted that, despite

the diagnosis, J.M. “does not demonstrate the need for specially designed instruction as the team

did not have data to indicate that this had a negative educational impact on his academic and

functional performance at school.” (Id. at 35).

       C.M. then requested Independent Educational Evaluations (“IEEs”), and CMS approved

the request for IEEs in education, autism, speech/language, occupational therapy, and adaptive

behavior evaluations. (Doc. No. 18-1 at 13). Another IEP team meeting was convened to discuss

the results of these tests, and another evaluation was opened for J.M. (Id.).




                                                  -2-

     Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 2 of 24
       C.M. then filed a petition on the grounds that CMS “failed to provide the student with a

Free and Appropriate Public Education (‘FAPE’) during the 2018-2019 school year.” (Id. at 7).

C.M. alleged the following:

                Count 1: Child Find Violation;

                Count 2: Failure to Follow 90 Day Statutory Timeline for Initial Evaluation;

                Count 3: Use of a Single Measure in Eligibility Decision;

                Count 4: Failure to Assess Specific Learning Disability;

                Count 5: Failure to Follow Private Evaluation Recommendation;

                Count 6: Failure to Create and Implement an IEP; and

                Count 7: Failure to Provide IEE’s.

(Id. at 13-16). The Administrative Law Judge (“ALJ”) granted CMS’ Motion for Summary

Judgment on all seven counts, plus a count not specifically raised in the petition. (Doc. No. 18-6

at 109-10). The State Review Officer (“SRO”) affirmed the ALJ’s decision. (Id. at 121-25). The

SRO also determined that the arguments raised by C.M. for the first time at the appeal level were

not reviewable because the SRO can only review decisions made by the ALJ. (Id. at 125-26).

       C.M. filed the Complaint in this matter on September 9, 2020. (Doc. No. 1). Both parties

filed a Motion for Summary Judgment on March 28, 2021. (Doc. Nos. 24; 26).

           II.      STANDARD OF REVIEW

                        a. District Court Review Under the IDEA

       The Court, when reviewing IDEA actions, “(i) shall receive the records of the

administrative proceeding; (ii) shall hear additional evidence at the request of a party; and (iii)

basing its decision on the preponderance of the evidence, shall grant relief as the court determines

is appropriate.” 20 U.S.C. § 1415(i)(2)(B). Essentially, the Court conducts a modified de novo


                                                      -3-

     Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 3 of 24
review where the Court assumes findings of fact made in the administrative proceedings are prima

facie correct, but may stray from these findings with a proper explanation as to why the Court

disagrees. G ex rel. RG v. Fort Bragg Dependent Schs., 343 F.3d 295, 302 (4th Cir. 2003).

       The Court must not substitute its own “notions of sound education policy for those of local

school authorities.” J.H. ex rel. J.D. v. Henrico Cnty. Sch. Bd., 326 F.3d 560, 566 (4th Cir. 2003).

Since North Carolina utilizes a two-tiered administrative review process, this Court will give due

weight to the credibility determinations of the SRO. Doyle v. Arlington Cnty. Sch. Bd., 953 F.2d

100, 104-05 (4th Cir. 1991). The Court will give no deference to either the SRO or the ALJ’s

conclusions of law. R.S. v. Bd. of Directors of Woods Charter Sch. Co., No. 1L16-CV-119, 2019

WL 1025930, at *3 (M.D.N.C. March 4, 2019); see E.L. ex rel. G.L. v. Chapel Hill-Carrboro Bd.

of Educ., 975 F.Supp.2d 528, 537 (M.D.N.C. 2013), aff’d E.L. ex rel. Lorsson v. Chapel Hill-

Carrboro Bd. Of Educ., 773 F.3d 509 (4th Cir. 2014).

       “After giving the administrative fact-findings such due weight, if any, the district court

then is free to decide the case on the preponderance of the evidence, as required by the statute.”

Doyle, 953 F.2d at 105.

                   b. North Carolina Summary Judgment Standard

       Summary judgment is a proper mechanism for the ALJ and SRO to decide IDEA disputes

because the Rules of Civil Procedure—which allow for summary judgment—apply in IDEA

proceedings. N.C. GEN STAT. § 115C-109.6(A); see 26 NCAC 03.0101 et seq. Summary judgment

is appropriate when “the pleadings … show no genuine issue of material fact exists and [the

moving party] is entitled to judgment as a matter of law.” N.C. GEN. STAT. § 1A-1, Rule 56(c).

       The moving party can show there is no genuine issue of material fact in two different ways:

by showing “that an essential element of the opposing party’s claim is nonexistent or by showing


                                                -4-

     Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 4 of 24
through discovery that the opposing party cannot produce evidence to support an essential element

of his claim.” Zimmerman v. Hogg & Allen, 209 S.E.2d 795, 798 (N.C. 1974). Once the moving

party meets this burden, the non-moving party can defeat the summary judgment motion by

“produc[ing] a forecast of evidence demonstrating specific facts … showing that the [non-moving]

party can at least establish a prima facie case at trial.” Pacheco v. Rogers & Breece, Inc., 579

S.E.2d 505, 507 (N.C. Ct. App. 2003). A party “may not rest upon the mere allegations or denials

of [their] pleading, but [their] response, by affidavits or as otherwise provided in this rule, must

set forth specific facts showing that there is a genuine issue for trial.” N.C. R. CIV. P. 56(e).

Conclusory statements provided in an affidavit—without more—lack the specificity required to

show that there is a genuine issue of material fact. See Lujan v. Nat’l Wildlife Fed’n, 497 U.S.

871, 875 (1990).

       III.    DISCUSSION

       The IDEA was originally enacted in 1970 with the purpose of providing a FAPE to students

who are determined to need a specialized learning curriculum. Forest Grove Sch. Dist. V. T.A.,

557 U.S. 230, 238 (2009). States that receive federal funds must provide eligible students with a

FAPE that “consists of education instruction specially designed to meet the unique needs of the

handicapped child, supported by such services as are necessary to permit the child to benefit from

the instruction.” M.S. v. Fairfax Cnty Sch. Bd., 553 F.3d 315, 319 (4th Cir. 2009) (quoting Bd. of

Educ. of the Hendrick Hudson Sch. Dist. v. Rowley, 458 U.S. 176, 188-89 (1982)).

       To be eligible for a FAPE, a child must be “a child with a disability” and, as a result of the

disability, “needs special education and related services.” 20 U.S.C. § 1401(3)(A); 34 C.F.R.

300.8(a)(1); 34 C.F.R. 300.300. “IDEA confers the right to a FAPE only upon children with

disabilities. … Conversely, if a student is not a child with a disability, then the student is not


                                                -5-

     Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 5 of 24
entitled to a FAPE under the IDEA.” Durbrow v. Cobb Cnty. Sch. Dist., 887 F.3d 1182, 1193 (11th

Cir. 2018) (internal quotations omitted). Under the IDEA, the phrase “child with a disability” is a

misnomer because the IDEA defines a “child with a disability” as a child who has been diagnosed

with a qualifying disability and requires special education and related services as a result of the

disability. A.P. v. Woodstock Bd. of Educ., 572 F. Supp. 2d 221, 237 (D. Conn. 2008), aff’d sub

nom A.P. v. Woodstock Bd. of Educ., 370 F. App’x 202 (2d Cir. 2010) (unpublished). Thus, the

diagnosed disability by itself is not sufficient for a child to be a “child with a disability” under the

IDEA. See id.

        Qualifying students are provided a FAPE through an Individualized Education Plan

(“IEP”). 20 U.S.C. §§ 1401(9)(D), 1414(d). This IEP “must contain statements concerning a

disabled child’s level of functioning, set forth measurable annual achievement goals, describe the

type of services to be provided, and establish objective criterial for evaluating the child’s

progress.” MM ex rel. DM v. Sch. Dist. of Greenville Cnty., 303 F.3d 523, 527 (4th Cir. 2002).

        All states that receive federal funds under IDEA must “establish and maintain procedures

… to ensure that children with disabilities and their parents are guaranteed procedural safeguards

with respect to the provision of a [FAPE].” 20 U.S.C. § 1415(a). North Carolina provides a two-

tiered administrative review process: first, an ALJ oversees proceedings at the hearing level;

second, if a party disagrees with the result the ALJ reached, the party can appeal to a State Review

Officer (“SRO”) for a review of the ALJ’s decision. N.C. GEN. STAT. § 115C-109.6. After this

process has been exhausted, the party may bring an action in a federal district court. 20 U.S.C. §

1415(i)(2)(A).

        When a court reviews allegations of procedural violations, “to the extent that the procedural

violations did not actually interfere with the provision of a free appropriate education, these


                                                  -6-

     Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 6 of 24
violations are not sufficient to support a finding that an agency failed to provide a free appropriate

education.” Gadsby v. Grasmick, 109 F.3d 940, 956 (4th Cir. 1997). Moreover, a procedural

violation “may not serve as the basis for recovery unless it resulted in the loss of an education

opportunity for the disabled child.” T.B. v Prince George’s Cnty. Bd. of Educ., 897 F. 3d 566, 573

(4th Cir. 2018) (citation omitted).

        The Court will address each alleged count in order, and then address any arguments not

specifically raised in the petition.

                    a. Count One: Child Find Violation

        The ALJ and SRO were correct in granting Summary Judgment to CMS on Count One.

The IDEA’s Child Find provision requires a school district to evaluate a child that the school

district suspects has a disability and needs special education as a result of the disability. 20 U.S.C.

§§ 1401(3)(A), 1412(a)(3)(A); 34 C.F.R. § 300.111(c). The school district must evaluate the child,

but there is no requirement that the school district find that the child is eligible for special

education. See T.B. v. Prince George’s Cnty. Bd. of Educ., 897 F. 3d at 574 (stating that not all

children experiencing academic difficulties are eligible for special education).

        For the Court to sustain C.M.’s Child Find claim, C.M. must show that the school district

“overlooked clear signs of disability and [was] negligent in failing to order testing, or that there

was no rational justification for not deciding to evaluate.” Sch. Bd. of City. of Norfolk v. Brown,

769 F. Supp. 2d 928, 942 (E.D. Va. 2010) (citing Bd. of Educ. of Fayette Cnty., Ky. v. L.M., 478

F.3d 307, 313 (6th Cir. 2007)). A school district meets its Child Find duty “by initiating the IDEA-

eligibility process.” Durbrow v. Cobb Cnty. Sch. Dist., 887 F.3d 1182, 1196 (11th Cir. 2018).

        In the instant case, there can be no serious contention that this process was not initiated

based on the following events: (1) CMS granted C.M.’s request for an evaluation that was limited


                                                 -7-

      Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 7 of 24
to the diagnosis of Autism Spectrum Disorder; (2) the school district commenced an IEP team

meeting where new information and C.M.’s concerns were considered; (3) the IEP team agreed to

a formal evaluation of J.M. and ordered six screenings and tests, including the following: adaptive

behavior evaluation, educational evaluation, speech-language evaluation, vision and hearing

screenings, motor/occupational therapy evaluation, and Autism rating scales; (4) the IEP team

reconvened to consider the new results of the ordered evaluations and to determine eligibility for

special education; (5) after this meeting, C.M. requested more IEE’s and the IEP team approved

several of them; and (6) after the IEEs were completed, the IEP team reconvened again to further

evaluate J.M. (Doc. No. 18-1 at 11-13).

       Since the IDEA-eligibility process was initiated through the convening of the IEP and

subsequent evaluations, the Child Find requirement was met. Furthermore, it cannot be said that

the district “overlooked clear signs of disability and [was] negligent in failing to order testing, or

that there was no rational justification for not deciding to evaluate” because evaluations were

clearly conducted.

       Despite C.M.’s arguments that the Child Find requirement was not met, C.M. has not

provided a forecast of evidence to prove otherwise. C.M. contends that the January 16, 2019

psychological report is evidence of conflicting information and a failure of CMS to provide a

comprehensive evaluation. (Doc. No. 30 at 14). However, the conclusion of the evaluation clearly

stipulates that “new testing data does not suggest that [J.M.] needs specially designed instruction

to be successful in his classes.” (Doc. No. 18-5 at 77). The difference in the results of the behavior

rating scales between the C.M. and J.M.’s teachers was noted in the report, but ultimately the

psychologist concluded no help was needed. (Id.). Furthermore, all of the evidence C.M. offers to

prove CMS did not fulfill its Child Find obligation was considered by the IEP team. (Doc. No. 18-


                                                 -8-

     Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 8 of 24
5 at 35-38). The psychologists and the IEP team are the experts in this arena and the Court will

defer to their reasoned assessments.

       Lastly, “[w]hen a school district uses measures besides special education to assist

struggling students, it is even less likely in breach of its child-find duty.” Durbrow, 887 F.3d at

1196. Here, J.M. was receiving assistance under Section 504 and the plan was modified during the

2018-2019 school year to accommodate his new diagnosis of autism. (Doc. No. 18-1 at 10-12);

(Doc. No. 18-2 at 13, 31-32). Thus, it is even more likely the Child Find requirement was satisfied

as CMS was offering J.M. assistance outside of a special education plan.

                   b. Count Two: Failure to Follow 90 Day Statutory Timeline for Initial

                      Evaluation

       The ALJ and SRO were correct in granting Summary Judgment to CMS on Count Two.

C.M. is correct in stating that a procedural violation occurred: North Carolina law requires an

eligibility determination to be completed within 90 days of the referral, but CMS made the

determination 110 days after the referral. See North Carolina Department of Public Instruction:

Exception Children Division, Policies Governing Services for Children with Disabilities, section

1503-2.2(c)(1)       (last       visited      July       24,        2021,       11:34        AM),

https://files.nc.gov/dpi/documents/publications/catalog/ec144-policies-governing-services.pdf

(hereinafter “NC Policies”). However, if the procedural violation did not deny the child a FAPE,

there is no violation. R.F. v. Cecil Cnty. Pub. Sch., 919 F.3d 237, 246 (4th Cir. 2019). Since the

IEP team did not determine J.M. was eligible for a FAPE during the meeting, there was no loss of

education opportunity resulting from this delay. C.M. has not shown how the result of the IEP was

impacted by the delay other than conclusively stating that the delay constituted denial of a FAPE.

(Doc. No. 30 at 19-21).


                                                -9-

     Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 9 of 24
                   c. Count Three: Use of a Single Measure in Eligibility Decision

       The ALJ and SRO were correct in granting Summary Judgment to CMS on Count Three.

Under the IDEA, the IEP team must use multiple sources of data to gather relevant functional,

developmental, and academic information about the child. 20 U.S.C. § 1414(b)(2)(A); 34 C.F.R.

§ 300.304(b). This includes information provided by the parent. 20 U.S.C. § 1414(b)(2)(A); 34

C.F.R. § 300.304(b). In making a disability determination, the IEP team must “[d]raw upon

information from a variety of sources, including aptitude and achievement tests, parent input, and

teacher recommendations, as well as information about the child’s physical condition, social or

cultural background, and adaptive behavior.” 34 C.F.R § 300.306(c). School districts must “not

use any single measure or assessment as the sole criterion for determining whether a child is a

child with a disability.” 34 C.F.R. § 300.304(b)(2). To reiterate, the Court is not in a position to

question the educational policy determinations made by local school officials. See J.H. ex rel. J.D.

v. Henrico Cnty. Sch. Bd., 326 F.3d at 566. However, the Court will ensure the school district

followed the law by not considering only one measure of data in its determination.

       In the instant case, the determination was made at the January 16, 2019 IEP team meeting.

(Doc. No. 18-2 at 34-37). Since this count is challenging this specific determination, the inquiry is

confined to what was considered by the IEP team at the January 16 meeting.

       The record clearly shows that the IEP team relied on multiple measures of data in making

J.M.’s eligibility determination. (Doc. No. 18-2 at 10, 13-14, 34, 49-50). To illustrate, the Prior

Written Notice (“PWN”) references and discusses the following sources: adaptive behavior

evaluations, educational evaluations, observations (including observations from C.M.),

psychological evaluations, social developmental history, speech/language evaluations, vision and

hearing screenings, occupational therapy evaluation, autism rating scales, parent input, and


                                                -10-

     Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 10 of 24
classroom date including current and past grades, anecdotal notes, test scores, and more. (Doc. No.

18-2 at 34-36). Even the discussion of J.M.’s academics—which is just one area that was

evaluated—expanded beyond grades: the IEP team discussed J.M.’s scores on the Woodcock

Johnson IV, J.M.’s formal educational evaluation, and his grades. (Id. at 34). This PWN was signed

by nine other IEP team members who were at the meeting. (Id.). Two of the team members, Teresa

Mead-Katsoudas, who is the School Psychologist, and Andrea Lynn King, the Exceptional

Children’s Itinerant Coordinating Teacher, submitted affidavits confirming the PWN’s accuracy.

(Id. at 13).

        In contrast, the only direct evidence put forth by C.M. in opposition consists of

unsubstantiated conclusions and a statement from C.M. stating that J.M.’s educational

performance was discussed in terms of grades. (Doc. No. 30 at 21-25). C.M. also argues that a

psychologist who evaluated J.M. found an eight-year delay in J.M.’s receptive and expressive

language. (Doc. No. 30 at 22). However, this evaluation was completed four months after the

January IEP meeting. (Doc. No. 18-2 at 28). Thus, that evaluation cannot speak to what was

considered by the IEP team at the January meeting. C.M. attempts to argue that had the IEP team

considered all of the evidence, the team would have found the delay the psychologist discovered

in that later evaluation. (Doc. No. 30 at 22). Such an argument is merely conclusory, essentially

stating that the IEP team did not consider the evidence because they would have reached a certain

result if they did. The implications of the psychologist’s findings are also unclear, as the evaluation

was done informally after formal evaluations need to be stopped. (Doc. No. 18-6 at 59). The formal

evaluation needed was stopped because “J.M. began repeating ‘I don’t know’ and it became

difficult to determine whether he genuinely did not know the answer or simply did not want to

respond.” (Id.).


                                                 -11-

     Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 11 of 24
         C.M.’s affidavit and conclusory arguments do not rise to the level of specificity required

to create a genuine issue of material fact. See Lujan, 497 U.S. at 875 (stating that conclusory

statements provided in an affidavit—without more—lack the specificity required to show that

there is a genuine issue of material fact); see also Pacheco, 579 S.E.2d at 507; N.C. R. CIV. P.

56(e).

         Lastly, C.M.’s own pleadings contradict the claim that CMS only relied on one measure.

In C.M.’s request for a due process hearing, C.M. stated that “CMS has noted receipt of the

evaluations and has documented the Student’s diagnosed disabilities . . . CMS did not provide

special education for the Student’s diagnosis of autism due to teacher observations being different

from the observations of medical professionals and the Parent.” (Doc. No. 18-1 at 15). By

conceding that the IEP team made the determination “due to teacher observations being different

from the observations of medical professionals and the Parent,” C.M. undermines her own

argument that the IEP team only relied on J.M.’s grades.

         Thus, Summary Judgment on Count Three in favor of CMS was proper.

                    d. Count Four: Failure to Assess Specific Learning Disability

         The ALJ and SRO properly dismissed Count Four because it was barred by the statute of

limitations.

         A petition for a due process hearing must “set forth an alleged violation that occurred not

more than one year before the party knew or reasonably should have known about the alleged

action that forms the basis of the petition.” N.C. GEN. STAT. § 115C-109.6(b). For IDEA claims,

the statute of limitations accrues from the date when the parent knew of the alleged “injury or the

event that is the basis for their claim.” R.R. v. Fairfax Cnty. Sch. Bd., 338 F.3d 325, 332 (4th Cir.

2003).


                                                -12-

     Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 12 of 24
          Count Four alleges that CMS wrongfully confined its decision to J.M.’s autism diagnosis.

C.M. filed the petition on December 2, 2019 for alleged violations “during the 2018-2019 school

year.” (Doc. No. 18-2 at 6). C.M. attended an IEP meeting on October 16, 2018, where the team

completed a Special Education Referral for an evaluation, which identified “autism” as the

potential area of eligibility. (Doc. No. 18-2 at 26). The PWN—delivered to C.M. two days after

the meeting—explicitly stated the evaluations were being conducted to gauge J.M.’s eligibility

under J.M.’s diagnosis of Autism Spectrum Disorder. (Id.). C.M. participated in the formulation

of the PWN as well. (Id. at 28). C.M. was also given a “Handbook on Parents’ Rights” that details

C.M.’s rights to challenge the IEP team’s decision. (Id. at 30). Therefore, since C.M. knew or

should have known in October 2018 that the IEP team was only evaluating J.M. for eligibility

under J.M.’s diagnosis of Autism Spectrum Disorder, Count Four is barred by the statute of

limitations.

                     e. Counts Five and Six: Failure to Follow Private Evaluation

                        Recommendation and Develop an IEP

          The ALJ and SRO properly granted Summary Judgment to CMS on Counts Five and Six.

As the SRO correctly noted, the allegations in Count Five and Six are encapsulated in the preceding

counts.

          Count Five alleges that the IEP team wrongfully failed to follow the recommendations of

private evaluators in its FAPE determination. However, as discussed above, the IEP team does not

consider just one source of information; the IEP team considers all of the evidence in order to

make a decision. NC Policies 1503-2.7(c)(1). The private recommendations are just that:

recommendations. Failure to follow a private recommendation, therefore, is not a violation of the

IDEA.


                                                -13-

     Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 13 of 24
       Likewise, Count Six alleges that the IEP team wrongfully failed to develop an IEP. As

discussed above, the Child Find requirement does not require the IEP team to conclude that the

child has a disability; rather, it requires the IEP team to take certain steps to determine whether the

child has a disability. See T.B. v. Prince George’s Cnty. Bd. of Educ., 897 F. 3d at 574. Thus, the

IEP team did not violate the IDEA when it determined that J.M. did not have a disability.

Additionally, since J.M. was not found to have a disability by the IEP team, the IEP team was

under no obligation to develop an IEP.

                   f. Count Seven: Failure to Provide IEE’s

       The ALJ and SRO correctly granted Summary Judgment in favor of CMS on Count Seven.

C.M.’s seventh count alleges that CMS wrongfully denied C.M.’s request for CMS to provide

IEEs at public expense in the following areas: psychological, functional behavior, and assistive

technology. Section 1504-1.3(b) of the NC Policies states that a parent only has a right to an IEE

at public expense when “the parent disagrees with an evaluation obtained by the LEA.” See also

34 C.F.R. § 300.502(b); Lauren W. v. DeFlaminis, 480 F.3d 259, 275 (3d Cir. 2007) (stating

parents do not have a right to reimbursement for an evaluation they obtained because the parents

had expressly agreed with the prior evaluation). Furthermore, the “parent’s right to an IEE is

intended to equip them with a competing expert opinion to counter an assessment with which they

disagree, and to ensure that both assessments are considered in crafting an IEP for their child.”

Linda Unified Sch. Dist. 112 LRP 41903 (SEA CA 2012).

       In the instant case, C.M. requested IEEs in the following areas: psychological, educational,

speech/language, occupational therapy, assistive technology, adaptive behavior, functional

behavioral assessment, and autism. (Doc. No. 18-1 at 13). CMS only denied the psychological

evaluation, assistive technology evaluation, and functional behavioral assessment.


                                                 -14-

     Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 14 of 24
       The claim regarding the psychological evaluation is now moot because CMS allowed for

a psychological evaluation IEE in August 2019. (Doc. No. 18-1 at 13). C.M. contends that this is

not sufficient because the doctor who performed the evaluation neglected to complete a portion of

it, but this contention disregards the fact that CMS allowed for another IEE to correct the mistakes.

(Doc. No. 18-6 at 48). This report was completed on December 16, 2019. (Id.). Therefore, this

claim is now moot because the requested relief has been provided.

       C.M. is also not entitled to the Functional Behavior and Assistive Technology IEEs. There

is no record of the IEP team having conducted these evaluations prior to C.M.’s request. Therefore,

there is no evaluation that these potential IEE’s would be disagreeing with, as the statute requires.

See NC Policies 1504-1.3(b); see also Kirkpatrick v. Lenoir Cnty. Bd. of Educ., No. 4:97-CV-168-

BO(1), 1999 WL 1939984, at *6 (M.D.N.C. Mar. 31, 1999) (stating that the statute requires the

IEE be the result of a disagreement); P.L. ex rel. Liuzzo v. Charlotte-Mecklenburg Bd. of Educ.,

No. 3:07-CV-170-GCM, 2010 WL 2926129, at *6 (W.D.N.C. July 13, 2010) (stating “[i]f a child’s

parents disagree with the school system’s evaluation, they have a right to obtain an [IEE]”).

       Furthermore, neither of these two evaluations are required to determine eligibility under

any category of disability—including Autism Spectrum Disorder. See NC Policies 1503-2.5(d)(1-

14). The Functional Behavior evaluation is only mentioned in relation to changing a child’s

educational placement for disciplinary reasons, and the Assistive Technology evaluation is only

mentioned in relation to a child that has already been diagnosed as a “child with a disability.” See

34 C.F.R. § 300.520; see also 34 C.F.R. § 300.6; NC Policies 1504-2.1. Since J.M.’s situation does

not fall under either of these categories, CMS was not required to issue these IEEs. Therefore,

there has been no violation for failing to issue these IEEs.




                                                -15-

     Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 15 of 24
        C.M. argues that an IEE was required because “[t]he child is [to be] assessed in all areas

related to the suspected disability.” NC Policies 1503-2.5(c)(4). However, the language that sets

forth the availability of an IEE is clear: an IEE is only available when the parent disagrees with an

evaluation obtained by the school district. Id. at 1504-1.3(b)(1). Thus, C.M. does not have a right

to an IEE in these two areas since there is no evaluation obtained by CMS with which C.M.

disagrees. If there is any violation here, it may be CMS’ failure to assess C.M. “in all areas related

to [Autism Spectrum Disability].” See NC Policies 1503-2.5(c)(4). However, this is not what C.M.

has argued and, therefore, the Court does not have the authority to hear the claim as it has not been

administratively exhausted as the IDEA requires. 20 U.S.C. § 1415(i)(2)(A).

        Even if failing to provide these two IEEs were a procedural violation, C.M. has not detailed

how the failure to provide IEEs—that are not required for a diagnosis under Autism Spectrum

Disorder—denied J.M. a FAPE. See NC Policies 1503-2.5(d)(1); see also Gadsby, 109 F.3d at 956

(requiring a procedural violation to result in the denial of a FAPE in order for the denial to be

actionable).

                   g. Plaintiff’s Parental Disenfranchisement Claim

        Plaintiff—on appeal only—has made a claim regarding “parental disenfranchisement.”

(Doc. No. 27 at 20). This claim appears to be an umbrella under which Plaintiff asserts a multitude

of other claims. The first claim, alleging a “[c]ontinual failure to comprehensively evaluate the

student, and discounting evaluations provided by the parent,” is simply a repeat of the arguments

made in Counts One, Three, and Five. (Doc. No. 27 at 21-22). The second claim, “[d]enial of

Parent’s right to participate in the evaluation process,” is a repeat of the arguments made in Count

Three. (Id.).




                                                -16-

     Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 16 of 24
       The third claim, “[d]efendant failed to initiate a hearing against the Parent to deny [IEE],”

is distinct from the others brought in the Petition, but it must fail for this exact reason: the events

giving rise to the claim occurred before this due process petition was filed, and, thus, must be

administratively exhausted. The IDEA requires a complaining party to exhaust their administrative

remedies before bringing an action in a federal district court. E.L. ex rel. Lorsson v. Chapel Hill-

Carrboro Bd. of Educ., 773 F.3d at 513-14. Since this issue was not raised in the original petition,

(Doc. No. 18-1 at 13-16), C.M. did not exhaust North Carolina’s two-tiered administrative process.

Therefore, the Court cannot hear this claim. Furthermore, even if it were properly before the Court,

Plaintiff’s argument that CMS violated 34 C.F.R. § 300.502.(b)(2) would fail. That regulation

states that when an IEE request is denied, a due process hearing must be initiated by the school

district “to show its evaluation is appropriate.” 34 C.F.R. § 300.502.(b)(2). As the Court has

already discussed, the IEEs requested were not disagreeing with an evaluation conducted by the

school district, and thus, the school district could not possibly “show its evaluation is appropriate.”

Id. Therefore, this regulation presupposes that there is a pre-existing evaluation conducted by the

school district with which Plaintiff disagrees. This regulation, then, is inapplicable to the instant

case because there is no pre-existing evaluation for the denied IEEs.

       The fourth claim, “[d]enial of the Parent’s right to participate in the development of an

appropriate program,” is a repeat of the arguments made in Count Three. (Doc. No. 27 at 23).

       The fifth claim is a continuation of the previous argument that “[t]he ALJ contributed to

Parental Disenfranchisement by denying the Parent a hearing.” (Id. at 23-24). Plaintiff also argues

that, since Plaintiff is allowed to submit evidence up until five days before the date of the hearing,

the ALJ deprived Plaintiff of her due process rights by granting summary judgment. (Doc. No. 27




                                                 -17-

     Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 17 of 24
at 18-19, 23-24). This fifth claim is more complex and will be discussed in the next section of this

Order.

         The sixth claim under the “parental disenfranchisement” umbrella, arguing that “[t]he ALJ

contributed to the Parent [sic] Disenfranchisement by failing to find the District did not initiate [a]

hearing to defend its own evaluations and shifting the burden of proof to the parent,” is a repeat of

the third claim under this umbrella. (Doc. No. 27 at 24). The seventh claim, arguing that “[t]he

ALJ further disenfranchised the Parent by issuing an incompetent decision,” is simply challenging

the ALJ’s ruling generally, which is the entire purpose of this appeal. (Id. at 24-25). The eighth

claim, arguing that “[p]rocedural violations were raised, and the ALJ failed to address them,”

repeats the arguments made in Count Two. (Id. at 25). In the ninth claim, titled “[t]he ALJ ignored

evidence presented demonstrating J.M.’s need for classification,” C.M. accuses the ALJ of

racism—which C.M. does not provide support for. (Id. at 25-26).

                    h. Plaintiff’s Hearing, Cross-Examination, and Five-Day Rule Claims

         In arguing for parental disenfranchisement, Plaintiff contends she suffered the following

procedural harms: wrongfully denied a hearing, wrongfully denied the right to cross examine

witnesses, and wrongfully denied the right to file more evidence within five days of the scheduled

summary judgment hearing. In other words, Plaintiff contends that the ALJ violated procedural

rights in issuing its summary judgment decision. The Court disagrees.

         The IDEA is spending clause legislation, Va. Office of Prot. & Advocacy v. Va., Dep’t of

Educ., 262 F. Supp. 2d 648, 658 (E.D. Va. 2003), meaning that “states accepting federal funds

[must] provide a free appropriate public education to students with disabilities.” K.D. v. Starr, 55

F. Supp. 3d 782, 784 (D. Md. 2014); see also Alexander S. v. Boyd, 876 F. Supp. 773, 800 (D.S.C.

1995). As a condition of the receipt of federal funds, the IDEA requires that “[a]ny State


                                                 -18-

     Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 18 of 24
educational agency, State agency, or local educational agency that receives assistance . . . shall

establish and maintain procedures . . . to ensure that children with disabilities and their parents are

guaranteed procedural safeguards with respect to the provision of a free appropriate public

education by such agencies.” 20 U.S.C. § 1415(a).

       In North Carolina, the State Board of Education (through DPI) is the State Education

Agency (“SEA”) designated to establish, maintain, and implement the procedural safeguards

guaranteed under the IDEA. Like other states, North Carolina utilizes a two-tier system of review

to resolve due process petitions in special education cases. See E. L. v. Chapel Hill-Carrboro Bd.

of Educ., 773 F.3d 509, 513-14 (4th Cir. 2014) (explaining North Carolina’s two-tiered system of

resolving special education disputes).

       The North Carolina General Assembly assigned responsibility for conducting the first tier

of special education due process hearings to the Office of Administrative Hearings (OAH). N.C.

GEN. STAT. § 115C-109.6(a). Subsequently, the State Board of Education, on behalf of DPI,

entered into a Memorandum of Understanding (“MOU”) with OAH delegating jurisdiction to

conduct all special education due process hearings arising under 20 U.S.C. § 1415 and 34 C.F.R.

§§ 300.511 and 300.532. N.C. GEN. STAT. § 115C-109.6(j).

       Under the IDEA, parents have “an opportunity to present a complaint with respect to any

matter relating to the identification, evaluation, or educational placement of the child, or the

provision of a free appropriate public education to such child….” 20 U.S.C. § 1415(b)(6)

(emphasis added); see also K.A. v. Fulton Cnty. Sch. Dist., 741 F.3d 1195, 1207 (11th Cir. 2013)

(recognizing that Congress amended the IDEA in 2004 to clarify that a parent has an “opportunity,”

to present a complaint and have a due process hearing, not an unqualified right) (emphasis added).

Under IDEA procedures, “[i]f the local educational agency has not resolved the complaint to the


                                                 -19-

     Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 19 of 24
satisfaction of the parents within 30 days of the receipt of the complaint,” then a “due process

hearing may occur….” 20 U.S.C. § 1415(f)(1)(B)(ii) (emphasis added). At the due process hearing,

parents and the local education agency have a right to certain procedural safeguards provided by

the IDEA, including “the right to present evidence and confront, cross-examine, and compel the

attendance of witnesses.” 20 U.S.C. § 1415(h)(2); see K.A. v. Fulton Cnty. Sch. Dist., 741 F.3d at

1203-04 (recognizing that the procedural rights to “present evidence and confront, cross-examine,

and compel the attendance of witnesses” are procedural rights that apply “at any ‘impartial due

process hearing’”).

       In North Carolina, once a due process complaint is filed with OAH, it is subject to the

administrative rules governing the Hearings Division at OAH, including Rule 56 under the North

Carolina Rules of Civil Procedure. See 26 NCAC 03.0101 et seq. (“Rules of Civil Procedure as

contained in G.S. 1A-1…shall apply in contested cases in [OAH] unless another specific statute

or rule of the Office of Administrative Hearings provides otherwise.”). Under OAH rules, ALJs

are vested with the authority to regulate the course of a hearing, including the authority to conduct

discovery, hear and rule on motions, issue orders regarding prehearing matters, and to make

preliminary, interlocutory, or other orders as deemed appropriate. (See Doc. No. 29, Ex. A). Thus,

a parent’s opportunity to be heard at an impartial due process hearing conducted under IDEA is

predicated on their ability to survive pre-hearing dispositive motions allowed under the North

Carolina Rules of Civil Procedure, such as a motion to dismiss or a motion for summary judgment.

       North Carolina’s administrative system for due process is not unique in this regard.

Summary judgment as a mechanism for pre-hearing relief is recognized by other states

administering the procedural safeguards of the IDEA. See, e.g., Cobb Cnty. Sch. Dist., 71 IDELR

22 117 LRP 33902; In re: Student with a Disability Iowa St. Educ. Agency, 116 LRP 36824;


                                                -20-

     Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 20 of 24
Highlands Cnty. Sch., 117 LRP 35717 (summary judgment granted where there was no dispute as

to material facts that school district complied with applicable regulations); Edison Twp. Bd. of

Educ., 118 LRP 490 (no material dispute of fact on underlying allegations).

       Plaintiff presents no controlling authority to support the assertion that a parent must be

given the right to confront, cross-examine, and compel the attendance of witnesses in all IDEA

cases under 20 U.S.C. § 1415(h). The only case submitted by Plaintiff to advance this argument is

S.W. v. Florham Park Bd. of Educ., Civil Action No. 15-7842 (MAH), 2017 U.S. Dist. LEXIS

79510 (D.N.J. May 24, 2017), a district court case from the Second Circuit, which is procedurally

and factually distinguishable from this case.

       There are two (2) critical distinctions between S.W. and this case. First, under New Jersey

law, the board of education, not the parent, has the burden of proof at due process hearings in

IDEA cases. S.W., at *13-14. In fact, this is the antithesis of North Carolina’s law and Fourth

Circuit precedent. See Shaw v. Weast, 364 F. App’x 47, 49 (4th Cir. 2010) (unpublished) (holding

that in the Fourth Circuit the parent bears the burden of proof in due process proceedings brought

under the IDEA). Second, the administrative hearing officer’s summary judgment ruling in S.W.

was reached during a full due process hearing with live witnesses, following the presentation of

the school board’s case-in-chief, not as part of a pre-trial summary judgment hearing, as in this

case. S.W. at *4.

       In S.W., the parent of a child with a disability filed a due process complaint alleging various

violations of the IDEA. Id. at *3. An ALJ held a due process hearing between the parties. Id. No

pre-hearing motion for summary judgment was ever filed or litigated by either party in S.W.

During its case-in-chief, the school board presented the testimony of three professional educators

knowledgeable about the child’s performance. Id. at *4-10. At the conclusion of the school board’s


                                                -21-

    Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 21 of 24
case, but prior to the parent’s case-in-chief, the parent made a motion for summary judgment,

arguing that the school board had failed to meet its burden of proof. Id. at *3-4. The parties agreed

to continue the due process hearing without resolution on the summary judgment motions. Id.

Subsequently, the parent began the presentation of her case-in-chief and called its first witness to

testify. Id. Before the parent could present additional witnesses, the ALJ ruled in favor of the

school board. Id. at *3-6. Thus, the school board was able to present its full case before the

summary judgment ruling, and the parent was denied the opportunity to present its own evidence.

Unsurprisingly, the ALJ’s ruling was overturned by a New Jersey federal district court judge as a

denial of the parent’s procedural rights during the IDEA due process hearing. Id. at *23-24.

       The same element of unfairness is absent in this case. Unlike S.W., Plaintiff was not

prevented from bringing forth the sworn testimony of material witnesses at a due process hearing.

(See Doc. No. 27, at 12-14). Here, Plaintiff failed to survive summary judgment before the due

process hearing. In this case, a due process hearing was scheduled to commence on June 15, 2020.

(Doc. No. 18-1 at118-123). Before the start of the due process hearing, CMS moved for summary

judgment, seeking the dismissal of all of Plaintiff’s claims filed at OAH as a matter of law. (Doc.

No. 18-1 at 124-134; Doc. No. 18-2 at 1-52). As a result, the ALJ continued the due process hearing

until August 10, 2020, and granted Plaintiff an additional fifteen days to file a response in

opposition to CMS’ summary judgment. (Doc. No. 18-1 at 52-61). Plaintiff thereafter submitted a

written brief in opposition to CMS’ summary judgment motion, along with her own supporting

affidavits and documentary evidence, appeared at a hearing through counsel, and presented oral

argument to the ALJ. (Doc. No. 18-2 at 62-134; Doc. No. 18-7 at 1-36). Notably, Plaintiff made

no reference to the application of a “five-day rule” in its Opposition to Summary Judgment,




                                                -22-

     Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 22 of 24
precluding the submission of documentary evidence.1 (Doc. No. 18-2 at 62-86). Similarly, Plaintiff

raised no objection to a lack of time for discovery. 2 (Id.). Ultimately, the ALJ and then the SRO

considered Plaintiff’s affidavits, written and oral arguments, and documentary evidence in

reaching their summary judgment decisions in favor of CMS.

       In conclusion, summary judgment is not prohibited under the IDEA, and is permitted under

both North Carolina law and OAH rules as a pre-hearing dispositive motion. Thus, Plaintiff was

not deprived of any due process right to present evidence and cross-examine witnesses under 20

U.S.C. § 1415(h)(2) because her claims were properly dismissed by the ALJ through summary

judgment before commencement of the scheduled due process hearing.

          IV.   CONCLUSION

       Under the modified de novo review required by the IDEA, the Court has determined that

the ALJ and SRO correctly granted Summary Judgment on all counts and, as such, the decisions

of the ALJ and SRO are affirmed.

                                           ORDER




 1 M.C.  v. Antelope Valley Union High Sch. Dist., No. 14-56344, a Ninth Circuit case cited by
 Plaintiff for the proposition that a parent is prejudiced by the “five-day rule,” is inapplicableto
 this case. M.C. v. Antelope Valley Union High Sch. Dist., 852 F.3d 840, 845 (9th Cir. 2017).
 M.C. followed a full due process hearing on the merits and does not even mention the “five-day
 rule” in its holding. Id. at 846.
 2 The argument put forth in Section II of Plaintiff’s Memorandum in Support of Summary

 Judgment is unavailing. Plaintiff never raised any argument that she was “precluded” from
 presenting documentary evidence to support her case at summary judgment. Contrary to
 Plaintiff’s argument, in North Carolina, there is discovery in IDEA cases. See 26 NCAC 03
 .0112; (Doc. No. 27 at 14). OAH rules allow parties to engage in formal and informal discovery
 that “shall be completed no later than the first day of the contested case hearing.” 26 NCAC
 03.0112. Had Plaintiff survived summary judgment, she would not have been precluded from
 engaging in additional discovery pursuant to OAH rules.

                                                -23-

    Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 23 of 24
      IT IS, THEREFORE, ORDERED that Defendant’s Motion for Summary Judgment

(Doc. No. 24) is GRANTED and Plaintiff’s Motion for Summary Judgment (Doc. No. 26) is

DENIED.



                                          Signed: August 11, 2021




                                        -24-

    Case 3:20-cv-00493-MOC-DCK Document 33 Filed 08/11/21 Page 24 of 24
